EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by B Y Mathis for the interview conducted on 03/03/2022.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 01/21/2022:

1. (Currently Amended) A display device comprising:
a substrate including a display area and a non-display area;
a plurality of pixels provided in the display area, at least one pixel of the  plurality of pixels including at least one pixel transistor and a light emitting element connected to the at least one pixel transistor;
a first driver provided in the non-display area and configured to provide a scan signal to the at least one pixel;
a scan line configured to transfer the scan signal to the at least one pixel;
a first fan-out line provided in the non-display area and connected to the scan line; and

wherein the first electrostatic discharge portion comprises:
a bottom metal layer comprises a first bottom metal layer and a second bottom metal layer disposed on the substrate; and 
a transistor disposed on the bottom metal layer and electrically connected to the bottom metal layer [[.]];
wherein the first electrostatic discharge portion comprises:
a first lower electrode disposed on the first bottom metal layer;
a first upper electrode disposed on the first lower electrode;
a second lower electrode disposed on the second bottom metal layer; and
a second upper electrode disposed on the second lower electrode.

3. (Currently Amended) The display device according to claim 2, wherein:
the the second bottom metal layer between the substrate and the buffer layer, and
the first bottom metal layer and the second bottom metal layer are spaced apart from each other.

4. (Cancelled)

5. (Currently Amended) The display device according to claim [[4]] 1, wherein:

the first lower electrode and the first upper electrode form a first capacitor with at least one interlayer insulating layer disposed between the first lower electrode and the first upper electrode, and
the second lower electrode and the second upper electrode form a second capacitor with the at least one interlayer insulating layer disposed between the second lower electrode and the second upper electrode.

7. (Currently Amended) The display device according to claim [[4]] 1, wherein the first lower electrode and the second lower electrode are integral with the gate electrode.

10. (Withdrawn, Rejoined) The display device according to claim 9, wherein each of the first and second upper electrodes overlaps a part of the gate electrode in a plan view.

11. (Withdrawn, Rejoined) The display device according to claim 9, wherein each of the first and second bottom metal layers overlaps a part of the gate electrode in a plan view.

12. (Currently Amended) The display device according to claim [[4]] 1, further comprising
a power line located in the non-display area and configured to provide driving power to the at least one pixel.

17. (Currently Amended) The display device according to claim [[4]] 1, further comprising:


a data line configured to transfer the data signal to the at least one pixel;
a second fan-out line located in the non-display area and connected to the data line; and
a second electrostatic discharge portion provided in the non-display area and located in an area between the second fan-out line and the data line.


30 (Currently Amended). A display device, comprising:
a substrate including a display area and a non-display area;
a plurality of pixels provided in the display area, at least one of the plurality of pixels including at least one pixel transistor and a light emitting element connected to the at least one pixel transistor;
a first driver provided in the non-display area and configured to provide a scan signal to the at least one pixel;
a second driver provided in the non-display area and configured to provide a data signal to the at least one pixel;
a scan line configured to transfer the scan signal to the at least one pixel;
a data line configured to transfer the data signal to the at least one pixel;
a first fan-out line provided in the non-display area and connected to the scan line;
a second fan-out line provided in the non-display area and connected to the data line;
a first electrostatic discharge portion provided in the non-display area and located in an area between the first fan-out line and the scan line; and

wherein each of the first and second electrostatic discharge portions comprises:
a bottom metal layer comprises a first bottom metal layer and a second bottom metal layer disposed on the substrate; and 
a transistor disposed on the bottom metal layer and electrically connected to the bottom metal layer[[.]];
wherein the first electrostatic discharge portion comprises:
a first lower electrode disposed on the first bottom metal layer;
a first upper electrode disposed on the first lower electrode;
a second lower electrode disposed on the second bottom metal layer; and
a second upper electrode disposed on the second lower electrode.

Allowable Subject Matter
3.	1-3, 5-31 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a display device, comprising “wherein the first electrostatic discharge portion comprises:
a first lower electrode disposed on the first bottom metal layer;
a first upper electrode disposed on the first lower electrode;
a second lower electrode disposed on the second bottom metal layer; and


For claim 30, the references of record, either singularly or in combination, do not teach or suggest at least a display device, comprising “wherein the first electrostatic discharge portion comprises:
a first lower electrode disposed on the first bottom metal layer;
a first upper electrode disposed on the first lower electrode;
a second lower electrode disposed on the second bottom metal layer; and
a second upper electrode disposed on the second lower electrode.” in combination with other limitations as a whole.

The closet prior arts on records are Li et al (US 2020/0243021 A1), Sato et al (US 2015/0206929 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 2-3, 5-29, 31 are also allowed being dependent on allowable claims 1, 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897